533 Pa. 322 (1993)
623 A.2d 814
COMMONWEALTH of Pennsylvania
v.
John TOBIN, Appellant.
COMMONWEALTH of Pennsylvania
v.
Christopher Louis SMITH, Appellant.
COMMONWEALTH of Pennsylvania
v.
Kevin BEATTY, Appellant.
COMMONWEALTH of Pennsylvania
v.
Paul DE PRIMO, Appellant.
COMMONWEALTH of Pennsylvania
v.
Thomas TURNER, Appellant.
Supreme Court of Pennsylvania.
April 16, 1993.

ORDER
PER CURIAM.
AND NOW, this 16th day of APRIL, 1993 the appeals are affirmed. Commonwealth v. Eric Dickerson, 533 Pa. 294, 621 A.2d 990 (1993).
LARSEN, J., dissents on the basis of his dissenting opinion filed in Commonwealth v. Dickerson, 533 Pa. 294, 621 A.2d 990 (1993), which is joined by PAPADAKOS, J.